Citation Nr: 0320829	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-51 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the residual shell 
fragment wound scars of the right thigh, currently evaluated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In a November 2000 decision, the Board denied the veteran's 
claim for an increased rating.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Claims Court).  In December 2002, the 
Veterans Claims Court vacated the Board's November 2000 
decision and remanded the case for further consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), which eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

While this appeal was pending, the applicable rating criteria 
for skin disorders, including those for residual scarring, 38 
C.F.R. § 4.118, was amended effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  However, it does not 
appear that the veteran has been provided with the new 
regulations nor has the RO had the opportunity to consider 
the veteran's claim under the new regulations.

Further, the Board notes that the veteran has not been 
afforded a VA examination under the new regulations and a 
current examination is warranted.  As the Board has 
determined that an examination is necessary, the veteran is 
hereby notified that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2002).  The provisions 
of 38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  
Specifically, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  38 C.F.R. § 3.655(a) 
(2002).  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers from 
whom he has received treatment for scar 
residuals of the right thigh not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
appellant.  To the extent the attempt to 
obtain records is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should obtain clinical records 
from the VAMC Cleveland for any treatment 
for residual scarring of the right thigh 
during the period from April 1996 to the 
present.

3.  Thereafter, and whether additional 
records are received or not, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to show the nature 
and extent of disability from residuals 
scarring of the right thigh.  The claims 
folder should be made available to the 
examiner for review.  Specifically, the 
examiner should address the following 
questions:

?	What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's right 
thigh scarring?

?	The examiner is asked to carefully 
describe the size and symptoms 
associated with each scar 
individually.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should readjudicate the 
veteran's claim taking into consideration 
the duty to assist and notice requirements 
of the VCAA, as well as any new evidence 
added to the record since the last 
Supplemental Statement of the Case (SSOC).  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


